Citation Nr: 0843357	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  01-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, (to 
include hypertension, coronary artery disease (CAD), and 
ischemic heart disease), as secondary to service-connected 
nicotine dependence and chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
This appeal was previously remanded by the Board in November 
2003, November 2005, and June 2006.  In February 2006, the 
veteran appeared at a travel board hearing before the 
undersigned.  

In a January 2008 rating decision, the RO granted entitlement 
to service connection for nicotine dependence and COPD, which 
were two of the issues that were remanded by the Board in 
June 2006.  Unfortunately, for the reasons discussed below, 
it is once again necessary to REMAND the issue that remains 
on appeal.  Thus, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, despite the lengthy adjudication of the 
veteran's claims, he has not been provided with proper notice 
as to a claim for service connection for a heart disorder, to 
include as secondary to service-connected nicotine dependence 
and COPD.  Prior to granting service connection for nicotine 
dependence in 2008, the RO consistently approached this claim 
on a direct basis only, and all notice letters to the veteran 
did the same.  However, now that he is service-connected for 
the nicotine dependence, his claim must be considered on a 
secondary basis.  None of the notice letters have informed 
him of the information and evidence needed to substantiate 
such a claim.

The veteran contends, most recently during his February 2006 
hearing, that a heart disorder, to include hypertension and 
CAD, is related to his now service-connected nicotine 
dependence.  The Board notes that the evidence of record 
reflects that the veteran has a current diagnosis of 
hypertension, but, per the most recent November 2006 VA 
examination, his last diagnosis of CAD was in 1992.  Thus, 
there is no evidence indicating that he has had CAD at any 
time during the pendency of his appeal, which began when he 
filed his claim in 1997.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, although the August 2001 VA examiner 
determined that the veteran did not have CAD, he provided a 
diagnosis of ischemic heart disease.  Unfortunately, neither 
the August 2001 nor the November 2006 VA examiners commented 
whether ischemic heart disease was secondary to the veteran's 
now service-connected nicotine dependence or COPD.  Further, 
although the November 2006 VA examiner concluded that the 
veteran's hypertension was essential and not due to his 
smoking history, she did not opine whether it was aggravated 
by his smoking history. Thus, the Board finds that a remand 
is necessary to answer these questions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a heart 
disorder, to include as secondary to 
service-connected nicotine dependence and 
COPD.  The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  



2.  After the above development has been 
undertaken, refer the veteran's claims 
file to a cardiovascular examiner.  The 
examiner should answer the following 
questions:

a.  Based on a review of the claims folder, 
including the service treatment records, 
private treatment reports, VA treatment 
reports, and prior VA examinations, the 
examiner should indicate what heart 
disorders the veteran has currently (i.e., 
hypertension, CAD, or ischemic heart 
disease).  

b.  With respect to each heart disorder 
currently present, the examiner should 
opine as to the relationship, if any, 
between the veteran's service-connected 
nicotine dependence and/or COPD and the 
current diagnoses.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether any 
current heart disorder was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
nicotine dependence and COPD. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner determines physical 
evaluation of the veteran is needed to 
answer these questions properly, then such 
should be scheduled.

3.  Then, the veteran's claim of service 
connection for a heart disorder should be 
readjudicated, to include on a secondary 
basis.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case (SSOC).  
He should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




